Citation Nr: 0622804	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable initial rating for irritable 
bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to November 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In her VA Form 9 received in August 2003, the veteran raised 
several issues, which included service connection for a lung 
disability, bilateral hearing loss and several gynecological 
abnormalities.  A VCAA notice was sent in January 2004; 
however no further development has been conducted.  This is 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on inservice and post service treatment for IBS, a July 
2002 rating action granted service connection for IBS at a 
noncompensable evaluation under Diagnostic Code 7319.  The RO 
also granted service connection for GERD at a 10 percent 
evaluation under Diagnostic Code 7346.  

Pursuant to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including, 
in pertinent part, Codes 7319 (irritable colon syndrome) and 
7346 (hiatal hernia)) are not to be combined with each other; 
rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture.  

A VA examination was conducted in February 2004.  The 
examiner noted an abnormal barium swallow in the distal 
esophagus and suggested further testing, in particular, 
endoscopy.  This study was not performed.  Further 
examination is needed.  If the veteran has developed an 
esophageal stricture ratable under Diagnostic Code 7203, her 
gastrointestinal ratings may be affected.

The veteran reported at her November 2003 VA examination that 
an esophagogastroduodenoscopy (EGD) was performed in July 
2003 which revealed bleeding erythematous gastropathy.  She 
also reported that she had chronic inflammation and hiatal 
hernia.  The EGD report is not of record and she did not 
specify whether the study was conducted by a private 
physician or VA.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all private and VA 
medical records pertaining to treatment 
for her gastrointestinal disorders, which 
have not been previously submitted.  The 
RO should then ask the doctors and 
hospitals listed by the veteran for the 
records identified by the veteran.  In 
particular, the RO should request copies 
of treatment records that date from 2003 
to present (including a report of the 
2003 EGD).  All records obtained should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of her service-
connected gastrointestinal disorders.  
The examiner is requested to report all 
symptomatology that can be attributed to 
the service-connected gastrointestinal 
disorders and provide the rationale for 
any opinion expressed.  The examiner 
should comment on whether there is 
evidence of esophageal stricture, 
dysphagia, pyrosis or regurgitation, 
accompanied by substernal or arm or 
shoulder pain, weight loss, or anemia.  
The examiner, if possible, should also 
comment on the predominant 
gastrointestinal disorder (IBS or hiatal 
hernia or GERD) that the veteran's 
current symptomatology stems from.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


